DETAILED ACTION
Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 6, in page 5 of the last Office action posted on 16 March 2022 was identified allowable subject matter in the claim.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental tool for placing a dental dam in a patient's mouth, the dental tool including: a first handle including a finger aperture, a shaft member, and a tip portion including an upper and a lower arm; a second handle including a finger aperture, a shaft member, and a tip portion including an upper arm and a lower arm; the shaft member of the first handle and the shaft member of the second handle pivotally coupled together via: a) a shaft member pin coupling a distal end of the shaft member of the first handle to a distal end of the shaft member of the second handle, and b) a first pivoting bar pivotally coupled to a second pivoting bar via a pivot pin; a first lower arm manipulation bar coupling the pivot pin to the lower arm of the tip portion of the first handle; a second lower arm manipulation bar coupling the pivot pin to lower arm of the tip portion of the second handle; four prongs, each prong coupled to an end of the upper arms and lower arms, respectively; wherein when the first handle and second handle are in first positions, the prongs are abutting one another; and wherein when the first handle and the second handle are in the second position, the prongs form a quadrant.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772